DETAILED ACTION
This action is in response to the claim set filed on 07/28/2022.
Claims 1, 6, 8, 14, 16-18, and 20 have been amended.
Claims 1-20 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).
Claim 14 recites “wherein the dictionary is used to optimize the machine learning algorithm”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0065], [0134], discloses using a machine learning may optimize parsing engine in text and character recognition. Nothing in the specification or drawings is disclosing the underlined feature as claimed.
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed. This limitation of claim(s) 14 is/are considered to be a new matter.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-13 are drawn to a method, and Claim(s) 14 – 20 are drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
The claimed invention represents an abstract idea of a series of steps that recite a process for matching and linking records linked to a patient. This abstract idea could have been performed by a human actor but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process for collecting a patient records from different sources, matching and linking information the patient for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
Independent Claims 1, recites the steps for:
“extract[ing] a patient attribute and a medical record identifier from the appointment information; 
wherein the inbound medical record contains an inbound patient attribute and an inbound medical record identifier; 
determine[ing] if the inbound medical record matches the at least one exclusion rule; 
if the inbound medical record does not match the at least one exclusion rule: 
extract[ing] … inbound patient attribute [demographic data] and the/an inbound medical record identifier [identification number] from the inbound medical record [received from a remote medical provider]; 
update[ing] a dictionary with the inbound patient attribute [demographic data] and the inbound medical record identifier [identification number]; 
determine[ing] if the inbound patient attribute matches the patient attribute; 
update the inbound medical record identifier [identification number] to match the [stored] medical record identifier/identification number if the inbound patient attribute [demographic data] matches [stored] the patient attribute [demographic data];  
if the inbound medical record matches the at least one exclusion rule, require a manual review of the inbound medical record”
Independent Claim 8 recites similar steps in Claim 1 and includes the step(s) of: 
“compare[ing] the demographic data in the inbound medical record to stored demographic data in a stored medical record located on a local database, wherein the stored medical record includes a stored medical record identification number, 
Independent Claim 14 recites similar steps recited in Claim 1.
These limitations, as drafted, given the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing person behavior and interactions including following instructions), thus, an abstract idea, but for the recitation of generic computer components. That is, other than the database, server, engine, scheduling system, the claimed invention amounts to performance of the limitations of a method of organizing human activity, managing personal behavior and interactions to match a patient records to the specific patient receiving health/medical services. The claimed concept, for example, “receive[ing]”, “extrac[ing]”, “compare[ing]”, “determine[ing]”, “update[ing]” “require[ing]” in the context of this claim encompasses the user manually the ability to obtain a different patient attributes information (e.g. demographics and medical data), compare and match the received information, and update patient information which are steps that could be performed by a human actor and, therefore are a method of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people and devices including following instructions but for the recitation of generic computer components, then it falls within “certain method of organizing human activity”. 
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by a human actor but for the recitation of generic computer components, then it falls within the “method of organizing human activity: grouping of abstract ideas”. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the process are deemed "additional elements," and will be discussed in further detail below. 
Accordingly, claims 1, 8, and 14 recite an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements such as “server, scheduling system, engine, database, network, virtual service, data exchange interface” that implements the identified abstract idea, see (Applicant, para 0028). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., database, server, engine) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea and they do not impose any meaningful limitations on practicing the abstract idea as such none of the hardware in the claim(s) offer a meaningful limitation beyond generally linking the use of the [system; method] to a particular technological environment that is, implementation via computers, see MPEP 2106.05(h).
Moreover, the claims reciting the steps of  “receive[ing] appointment information for the patient…”, “the parsing engine utilizes a machine learning algorithm for such extracting”, “store[ing] the patient attribute…”, store[ing] the patient demographic data…”, “store the extracted patient demographic…”,  storing, by the server, a routing rules configuration file and an exclusion rules file …”, “receiving over the network, by the server, an inbound medical record …”, “wherein the dictionary is used to optimize the machine learning algorithm “the virtual service is an instance of the server”, “ingest the inbound medical record to a storage location … and transmit a data refresh message to the network”, “wherein the local database is communicatively coupled to the server” which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). Additionally, the machine learning algorithm is recited in the claims in a high level of generality and is described in the specification in an arbitrary form as a tool (already trained) without disclosing any steps or process for performing the machine learning or training to perform the disclosed feature (Applicant, para, 65-66, 134, 156-157). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 0055, 0084, 0086, 0088, 0089, 0092, 00104- 00106) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas. Thus, the judicial exceptions recited in claims 1, 8, and 15 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.
The claims do not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. server, engine, database); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing, and comparing/matching). The generic computing elements (server, parsing engine, database, network) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). The machine learning algorithm described in a generic form as mentioned above and is well - understood, routine, and conventional, computer functions (See Applicant para 29-30)1.  The additional element “receive[ing] ... over a network”, that is transmitting and receiving information over a network amounts to more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(ii), Symantec, TLI, and OIP Techs. Moreover, the “store[ing]” steps, have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv), see Versata Dev. Group, Inc. v. SAP Am., Inc.; and OIP Techs. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-7, 9-13, and 15-20 include all of the limitations of claim(s) 1, 8, and 14, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claims 2-3, 7, 9-10, 12-13, 15-20, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user following instructions to perform the claim limitation steps but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 4-6, 11 the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a method of organizing human activity, of managing the personal behavior, relationships, or interactions between people, which is a certain method of organizing human activity, including a user following instructions to perform the claim limitation steps but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements such as “server, interface, system, engine, database”. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zolla et al. (US 2017/0091388A1 – “Zolla”) in view of Nelson et al (US 10387848 B1 – “Nelson”) in view of Hernandez et al. (US 2008/0140454 Al- “Hernandez”) in view of Schumacher et al. (US 2010/0175024Al- “Schumacher”) in view of Millar (WO 2021/212063 A1)

Regarding Claim 1, Zolla teaches a method for automated matching of disparate medical records for a patient, comprising:
receiving … information for the patient by a server over a network Zolla discloses a clearinghouse service comprising a serve, management server, for receiving data records from different sources comprising patient information (Zolla: Fig. 3], [0007]-[0008], [0028], [0050], [0054]-[0055])
extracting, by the server, a patient attribute a medical record identifier… Zolla discloses extracting patient demographics [attributes] from demographics domain and patient unique identifier [medical record identifier] (Zolla: [Fig. 3], [0007]-[0008], [0026], [0028]-[0029], [0056], [0070])
storing the patient attribute in a database coupled to the server Zolla discloses storing data in different domains in a database such as the data is stored according to domain such as demographics [attributes] domain (Zolla: [0007], [0024], [0028]-[0029], [0071])
receiving, over the network, by the server, an inbound medical record from a remote medical provider, wherein the inbound medical record contains an inbound patient attribute … Zolla discloses receiving a medical file [medical record] of a patient comprises data fields that includes patient identification information [attributes] of the patient from a variety and disparate data sources that are distinct from the clearinghouse service [remote medical provider] (Zolla: [0008], [0021]-[0022], [0028], [0030], [0054])
if the inbound medical record does not match …, the server is programmed to:
(i) extract, by a parsing engine coupled to the server, the inbound patient attribute and the inbound medical record identifier from the inbound medical record Zolla discloses a software modules, coupled to data management server, that may include modules [parsing engine] configured to retrieve/pull [extract] from data sources inbound data records to be parsed according logical domain, e.g. demographics domain [attributes] and patient unique identifier [medical record identifier] (Zolla: [claim 1], [0007]-[0008], [0026], [0028]-[0030], [0034])
(ii) update a dictionary coupled to the server, by the parsing engine, with the inbound patient attribute and the inbound medical record identifier Zolla discloses a data management server may updates master record [dictionary] with the inbound patient data and patient record identifier based on parsed data fields and populated as records for use (Zolla: [claim 10], [0007], [0026], [0031], [0034], [0067])
(iii) determine if the inbound patient attribute matches the patient attribute, Zolla discloses comparing fields such as patient demographics [attributes] of an inbound data record arriving from a data source against data fields of an existing/master data record such as matching threshold for a demographic fields of domain repository to determine if the inbound demographics [attributes] belongs to the same patient (Zolla: [0008], [0028]-[0032], [0034], [0035], [0057], [0071]).
(iv) update the inbound medical record identifier to match the medical record identifier  if the inbound patient attribute matches the patient attribute Zolla discloses comparing patient identifier of an inbound records to an existing identifier of the patient master records to the existing identified data fields stored in repository and update data fields of the inbound records assigning a unique patient ID to each inbound record based on matching (Zolla: [0008], [0028]-[0032], [0034], [0058], [0060], [0071]).
 (vi) transmit a data refresh message to the network, Zolla discloses a messaging software to management server that data records at data source has/have been updated [interpreted as a data refresh message data to the network as a refresh message to management server] where the management server is prompt to request the updated records from the data source based on message indicating a new data update (Zolla: [0026], [0043])   
Zolla discloses a server to host applications such as scheduler (Zolla: [0046]) and management server perform parsing function and using a patient unique identifier in the patient record data set for matching records (Zolla: [0028]), but does not expressly discloses using a receiving an appointment information and extracting data from appointment information and using exclusion rules and routing rules on extracted data.

Nelson teaches 
receiving appointment information for the patient by a server Nelson discloses receiving a patient data file received by a file server comprising client records information that includes appointment data (Nelson: [col. 5, line 7-13, 26-31], [claim 1, 15]
extracting, by the server, a patient attribute and a medical record identifier from the appointment information Nelson discloses extracting appointment data [appointment information] for a client [patient attributes] using a parser engine (Nelson: [col. 4, line 9-13], [col. 5, line 26-31])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolla to incorporate a scheduling engine and extracting patient information from an appointment data, as taught by Nelson which helps providing a dynamic updating platform from anticipating changes of client information (Nelson: [col 2, line 46-53]).
The combination of Zolla and Nelson, discloses ingesting inbound records in repositories such as queuing and intermediate (Zolla: [0024]) but does not expressly disclose ingest record to a storage location specified in the routing rules file and storing routing rules configuration and storing exclusion rules file.

Hernandez teaches
storing, by the server, a routing rules configuration file Hernandez discloses routing rules programmed and saved [storing] as fields in the routing rules databased [routing rules configuration file] (Hernandez: [0045])
(v) ingest the inbound medical record to a storage location specified in the routing rules configuration file Hernandez discloses routing a medical record to repository destination [storage location] according to the routing rules [specified in the routing rules configuration] (Hernandez: [0045], [0051], [Fig. 6c])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolla and Nelson to incorporate routing rules for routing records to a specified storage location, as taught by Hernandez which helps minimize the cost and time of routing records (Hernandez: [0066]).
The combination of Zolla, Nelson, and Hernandez discloses a schema file for comparing a received record to a domain and administrator may manually input or review [manual review] when the data field(s) of inbound record(s) inaccurately matched or distinct [does not match] (Zolla: [0032], [0041], [0056], [0059]) and updating inbound records with same patient ID and store into a repository (Zolla: [0060], [0072]) but does not expressly disclose using exclusion rule(s) for matching and storing exclusion rules file.

Schumacher teaches
storing, by the server, …an exclusion rules file containing at least one exclusion rule Schumacher discloses exception handling database comprising exception handling rules [exclusion rules] which stores the exceptions of the data records (Schumacher: [0055])
determining, by the server, if the inbound medical record matches the at least one exclusion rule Schumacher discloses a master entity index (MEI) that process, updates and stores data records of an entity comprising an exception database where the MEI uses rule(s) when matching records and applying exceptions when matching a patient record(s) as an example a matching exception rule determines that a nick name is the same for a name/full name of a patient (Schumacher: [0047], [0054], [0065], [0073], [0076]; 
if the inbound medical record does not match the at least one exclusion rule, Schumacher discloses an instance where record does not match exception rules [exclusion rules] (Schumacher: [0047], [0077]):
if the inbound medical record matches the at least one exclusion rule, the server is programmed to require a manual review of the inbound medical record Schumacher discloses exception handling database comprising exception handling rules that when a record matching in response to a condition or exception rule [inbound medical record matches the at least one exclusion rule], automatically takes an action to request a manual review for data record (Schumacher: [0055], [0062], [0065], [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolla, Nelson, and Hernandez to incorporate a exception [exclusion] rules when matching patient record(s) and based on the exception require a manual review, as taught by Schumacher which helps refining accuracy and performance of the system (Schumacher: [0110]).
The combination of Zolla, Nelson, Hernandez, and Schumacher discloses extracting data using parsing engine and reference database [dictionary] using mapping module that remembers and learns building mapping table(s) overtime and provide updating of the server (Zolla: [0023]-[0025]), however the combination does not expressly disclose a parsing engine utilizes machine learning for extracting.

Millar teaches
wherein the parsing engine utilizes a machine learning algorithm for such extracting Millar discloses applying machine learning (ML) model to plurality of data elements of unified EHR and using a message protocol translation engine comprising a parser [parsing engine] to parse markup data where the message protocol translation engine relies [utilizes] on machine learning (ML) to acquire filed mapping [extracting] (Millar: [0002], [0023], [0050], [0052], [0055])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the combination of Zolla, Nelson, Hernandez, and Schumacher to incorporate the machine learning utilized in extracting data, as taught by Millar which help improve healthcare workflow by improving efficiency and reducing errors (Millar: [0024]). 

Regarding Claim 2 (Original), the combination of Zolla, Nelson, Schumacher, Hernandez, and Millar teach the method of claim 1, wherein the patient attribute is selected from a group consisting of a first name, a middle name, a middle initial, a last name, a date of birth, and a gender Zolla discloses a domain comprising patient demographics [attributes] to include patient’s name (first, middle, last), gender, data of birth, address, and any other identifying information (Zolla: [0029], [0056]).

Regarding Claim 3 (Original), the combination of Zolla, Nelson, Schumacher, Hernandez, and Millar teach the method of claim 1, wherein the medical record identifier is selected from a group consisting of a universal identifier, an accession number, a medical record number, an identification number, a patient number, a chart number, and a series number Zolla discloses identification number and a patient number (Zolla: [0028]). Hernandez discloses an imaging header data fields comprising patient identifier, accession number, etc. (Hernandez: [Fig. 6], [0053], [0071])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolla to incorporate medical record number and other identifiers such as accession number, as taught by Hernandez which helps to confirm the image study is part of the record(s) (Hernandez: [0068]).
 
Regarding Claim 4 (Original), the combination of Zolla, Nelson, Schumacher, Hernandez, and Millar teach the method of claim 1, wherein the server is a virtual service operating as a virtual instance of a networked server Zolla discloses operations such as clearinghouse service and analytics services [service] may be implemented on a cloud-based or network [virtual] and executing services orders or instances on server computers (Zolla: [0021], [0033], [0038], [0048]).

Regarding Claim 5 (Original), the combination of Zolla, Nelson, Schumacher, Hernandez, and Millar teach the method of claim 1, wherein the server receives the appointment information from a patient scheduling system that is communicatively coupled to the server via a data exchange interface Nelson discloses a server comprising a parser, scheduling engine or a builder [scheduling system] that is coupled to the server and receiving appointment data of a client [appointment information for a patient] (Nelson: [claim 1, 15], [col. 5, line 20-25]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Currently Amended), the combination of Zolla, Nelson, Schumacher, Hernandez, and Millar teach the method of claim 1, further comprising parsing, by the server, the appointment information using the parsing engine Zolla discloses a parsing function by a computer [parsing engine] (Zolla: [0030]) but does not expressly discloses parsing appointment information. Nelson discloses a parser server or engine for parsing appointment data (Nelson: [claim 1, 15], [col. 4, line 5-13]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolla to incorporate a parser engine to extract patient information from an appointment data, as taught by Nelson which helps providing a dynamic updating platform from anticipating changes of client information (Nelson: [col 2, line 46-53]).

Regarding Claim 7 (Original), the combination of Zolla, Nelson, Schumacher, Hernandez, and Millar teach the method of claim 1, wherein the appointment information is in in a format selected from a group consisting of the Health Level Seven (HL 7) standard, the Fast Healthcare Interoperability Resources (FHIR) standard, the HPRIM standard, the Continuity of Card Record (CCR) standard, the Continuity of Care Document (CCD) specification, the xDT data exchange format, and the Arden syntax Zolla discloses using different format standards to include Health Level Seven (HL 7), Continuity of Care Document (CCD) (Zolla: [0042]) but does not discloses appointment information. Nelson discloses appointment data (Nelson: [col. 5, line 30-32]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.


Regarding Claim 8 (Currently Amended), Zolla teaches a method for automated matching of disparate medical records, comprising:
The limitation of claim 8 recites similar limitations of claim 1 as such the claim is rejected for the same reason(s) above.

Regarding Claim 9 (Original), the combination of Zolla, Nelson, Schumacher, Hernandez, and Millar teach the method of claim 8, further comprising, requiring, by the server, a manual review of the inbound medical record if the demographic data does not match the stored demographic data Zolla discloses an inbound data record may be copied into database for providing manual review when a match inaccuracy is detected such as data fields including patient gender, type, address [demographic data] (Zolla: [0041], [0055], [0059]).
 
Regarding Claim 10 (Original), the combination of Zolla, Nelson, Schumacher, Hernandez, and Millar teach the method of claim 8, wherein the inbound medical record is a medical imaging study Zolla does not expressly discloses inbound medical data is imaging study. Hernandez discloses the received medical records comprising patient demographics and medical images (Hernandez: [Fig. 7], [0026], [0031], [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zolla to incorporate a medical file as an imaging study, as taught by Hernandez which helps prevent data entry errors capturing DICOM standard (Hernandez: [0040]).

Regarding Claim 11 (Original), the combination of Zolla, Nelson, Schumacher, Hernandez, and Millar teach the method of claim 8, wherein the local database is part of a patient record system Zolla discloses a medical record received from source may be stored locally [local database] redundancy (Zolla: 0023]).

Regarding Claim 12 (Original), the claim recites substantially similar limitations to claim 2, as such, is rejected for similar reasons as given above.

Regarding Claim 13 (Original), the claim recites substantially similar limitations to claim 3, as such, are rejected for similar reasons as given above.

Regarding Claim 14 (Currently Amended), Zolla teaches a system for automated matching of disparate medical records, comprising:
a server coupled to a medical provider via a network, Zolla discloses a data management server that is coupled to different entries (e.g. physicians [medical providers]) (Zolla: [Fig. 1-2])
a virtual service coupled to the medical provider, wherein the virtual service is an instance of the server Zolla discloses a clearinghouse service [virtual service] comprising data management server that is coupled to different entries (e.g. physicians [medical providers]) (Zolla: [Fig. 1-2])
a patient scheduling system coupled to the virtual service via a data exchange interface, Zolla discloses a destination server coupled to clearinghouse services that is configured to host cloud-based applications to include scheduling appointments for patients [patient scheduling system] (Zolla: [Fig. 1-2], [0046])
a parsing engine coupled to the virtual service, wherein the parsing engine is configured to extract patient demographic data Zolla discloses a software modules, coupled to data management server, that may include modules [parsing engine] configured to retrieve/pull [extract] from data sources inbound data records to be parsed according logical domain, e.g. demographics domain [attributes] and patient unique identifier [medical record identifier] (Zolla: [claim 1], [0007]-[0008], [0026], [0028]-[0030], [0034])
a database coupled to the virtual service, wherein the virtual service is configured to store the patient demographic data on the database Zolla discloses a clearing house service connecting source and destination entities [virtual service] and stores patient demographics in database (Zolla: [0021]-[0024]).
wherein if the inbound medical record does not match …, extract inbound demographic data from an inbound medical record received over the network from a remote medical provider, Zolla discloses records received from different sources and parsed by data management server according logical domain, e.g. demographics domain [attributes] where the inbound patient record is parsed into fields [extracted] as such matching patient data and patient and patient record identifier [medical record identifier] (Zolla: [claim 1], [Fig. 3], [0007], [0021]-[0022], [0026], [0028]-[0030], [0034], [0054], [0056], [0070]) and update a dictionary with the inbound demographic data, Zolla discloses a data management server may updates master record [dictionary] with the inbound patient data and patient record identifier based on parsed data fields and populated as records for use (Zolla: [claim 10], [0007], [0026], [0031], [0067])
wherein the virtual service is programmed to:
(i) update the inbound medical record if the inbound demographic data matches the patient demographic data Zolla discloses a master records that may be updated with additional data from inbound records when the inbound records matches the existing records assigned to the patient ID (Zolla: [claim 10], [0007], [0026], [0031], [0034], [0060])
Zolla discloses a server to host applications such as scheduler (Zolla: [0046]) and management server perform parsing function and using a patient unique identifier in the patient record data set for matching records (Zolla: [0028]), but does not expressly discloses using a receiving an appointment information and extracting data from appointment information and using exclusion rules and routing rules on extracted data.

Nelson teaches 
receive appointment information from the patient scheduling system Nelson discloses receiving a patient data file received by a file server comprising client records information that includes appointment data (Nelson: [col. 5, line 7-13, 26-31], [claim 1, 15])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolla to incorporate a scheduling engine and extracting patient information from an appointment data, as taught by Nelson which helps providing a dynamic updating platform from anticipating changes of client information (Nelson: [col 2, line 46-53]).
The combination of Zolla, and Nelson, discloses ingesting inbound records in repositories such as queuing and intermediate (Zolla: [0024]) but does not expressly disclose ingest record to a storage location specified in the routing rules file and storing routing rules configuration and storing exclusion rules file.

Hernandez teaches
the server storing a routing rules configuration file Hernandez discloses routing rules programmed and saved [storing] as fields in the routing rules databased [routing rules configuration file] (Hernandez: [0045])
(ii) ingest the inbound medical record to a storage location specified in the routing rules configuration, Hernandez discloses routing a medical record to repository destination [storage location] according to the routing rules [specified in the routing rules configuration] (Hernandez: [0045], [0051], [Fig. 6c])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolla and Nelson, to incorporate routing rules for routing records to a specified storage location, as taught by Hernandez which helps minimize the cost and time of routing records (Hernandez: [0066]).
The combination of Zolla, Nelson, and Hernandez discloses a schema file for comparing a received record to a domain and administrator may manually input or review [manual review] when the data field(s) of inbound record(s) inaccurately matched or distinct [does not match] (Zolla: [0032], [0041], [0056], [0059]) and updating inbound records with same patient ID and store into a repository (Zolla: [0060], [0072]) but does not expressly disclose using exclusion rule(s) for matching and storing exclusion rules file.

Schumacher teaches
the server storing …an exclusion rules file containing at least one exclusion rule Schumacher discloses exception handling database comprising exception handling rules [exclusion rules] which stores the exceptions of the data records (Schumacher: [0055])
wherein if the inbound medical record does not match the at least one exclusion rule, Schumacher discloses an instance where record does not match exception rules [exclusion rules] (Schumacher: [0047], [0077])
 (iii) require a manual review of the inbound medical record if the inbound medical record matches the at least one exclusion rule Schumacher discloses exception handling database comprising exception handling rules that when a record matching in response to a condition or exception rule [inbound medical record matches the at least one exclusion rule], automatically takes an action to request a manual review for data record (Schumacher: [0055], [0062], [0065], [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolla, Nelson, Hernandez, and Schumacher to incorporate exception [exclusion] rules when matching patient record(s) and based on the exception require a manual review, as taught by Schumacher which helps refining accuracy and performance of the system (Schumacher: [0110]).
The combination of Zolla, Nelson, Hernandez, and Schumacher discloses extracting data using parsing engine and reference database [dictionary] using mapping module that remembers and learns building mapping table(s) overtime and provide updating of the server (Zolla: [0023]-[0025]), however the combination does not expressly disclose a parsing engine utilizes machine learning for extracting and optimization the machine learning using database.

Millar teaches
wherein the parsing engine configured to use a machine learning algorithm for such extracting Millar discloses applying machine learning (ML) model to plurality of data elements of unified EHR and using a message protocol translation engine comprising a parser [parsing engine] to parse markup data where the message protocol translation engine relies [utilizes] on machine learning (ML) to acquire filed mapping [extracting] (Millar: [0002], [0023], [0050], [0052], [0055])
wherein the dictionary is used to optimize the machine learning algorithm Millar discloses training and retraining [optimize] classifier supervised learning whenever a new or updated data [dictionary] becomes available (Millar: [0065], [0069], [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zolla, Nelson, Hernandez, and Schumacher to incorporate the machine learning utilized in extracting data and using updated data to optimize or retrain the machine learning, as taught by Millar which help improve healthcare workflow by improving efficiency and reducing errors (Millar: [0024]). 

Regarding Claim 15 (Original), the claim recites substantially similar limitations to claim 7, as such, are rejected for similar reasons as given above.

Regarding Claim 16 (Previously Presented), the claim recites substantially similar limitations to claim 2, as such, is rejected for similar reasons as given above.

Regarding Claim 17 (Previously Presented), the combination of Zolla, Nelson, Schumacher, Hernandez, and Millar teach the system of claim 14, wherein the virtual service is further configured to update an identifier on the inbound medical record if the inbound medical record matches the extracted patient demographic data Zolla discloses comparing fields such as patient demographics [attributes] of an inbound data record arriving from a data source against data fields of an existing data record stored in a master or domain repository to determine if the inbound demographics [attributes] belongs to the same patient, and update data fields of the inbound records (Zolla: [0008], [0028]-[0031], [0034]).

Regarding Claim 18 (Previously Presented), the combination of Zolla, Nelson, Schumacher, Hernandez, and Millar teach the system of claim 14, wherein the virtual service is configured compare the inbound medical record to the extracted patient demographic data using a patient matching configuration file Zolla discloses a clearinghouse service [virtual service] is utilizing inbound record data fields identified and compared to the existing identified data fields stored in repository (Zolla: [0028], [0031]-[0032]).

Regarding Claim 19 (Original), the combination of Zolla, Nelson, Schumacher, Hernandez, and Millar teach the system of claim 14, wherein the virtual service is configured to perform preprocessing on the inbound medical record Zolla discloses a clearinghouse service that connects source and destination entities [virtual service] where data being transferred from source to distention is processed or pre-processed at the clearinghouse service before passed to the destination to complete other steps (Zolla: Fig. 1], [0021]-[0024]).
 
Regarding Claim 20 (Previously Presented), the combination of Zolla, Nelson, Schumacher, Hernandez, and Millar teach the system of claim 19, wherein the virtual service compares the extracted patient demographic data to information in the inbound medical record Zolla discloses a clearinghouse service that connects source and destination entities [virtual service] where a transferred data of inbound records is parsed and identify patient demographics (Zolla: Fig. 1], [0024], [0028]-[0029]).


Response to Amendment
Applicant's arguments filed 07/28/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:

Applicant's arguments with respect to the 35 U.S.C. § 112 (a) rejection on page 8. 
In response to the Applicant argument, claim 14 is reciting a rejected claim limitation as such the 112(a) is maintained for the mentioned claim.

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 8-10. 
In response to the Applicant argument that the amended claims, as a whole, integrated the method into a practical application because the additional elements recites improvement over prior art systems, Examiner respectfully disagree. The additional elements recited in the claims such as “server, database, scheduling system” are just tools applying the abstract idea while the step of “receive[ing]”, “ingest[ing]” and “store[ing] are reciting a process that has been analyzed as insignificant extra-solution activity that does not affect the generation of data comparison between records while using generic computer to apply the steps. 
The Applicant argued that the claim is not directed to judicial exception and referring to the improvement in Example 42 emphasizing on the “transmitting” function, Examiner respectfully disagree. Example 42 provides a specific interaction between network interfaces to update patient information by receiving data from different sources in different formats (non-standardized) and converting the data into a standardized format and notify the user(s) when the information is updated and provide immediate access. The concept of transmitting data over the network was not really what made it a practical application however Example 42 provided a practical application because it recites an improvement by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. In contrast, the invention claim recites a receiving, update, and transmitting a message to the network which are steps reciting extra solution activities. Moreover, Example 42 provide an improvement to a computer or/and technology such as data flow and conversion and access according to data format, while the improvement discloses a reconciliation data for scheduling patient that is directed to an administrative issue. Therefore, the invention claim is not analogues to Example 42. 
In response to the applicant argument that the additional element when considered individually, the combination uses the judicial exception in meaningful way to improve technology and may amount to an inventive concept even if one or more additional elements are well-understood, routine, conventional activity pointing to Diamond v. Diehr, arguing that the present claim is similar to Diehr, Examiner respectfully disagree. In Diehr a patent application for a "[process] for molding raw, uncured synthetic rubber into cured precision products while using Arrhenius equation for curing synthetic rubber decision which held that controlling the execution of a physical process, by running a computer program. In contrast the present claim(s) is/are reciting a comparison between patient data records with applying a defined rule(s) while using generic computer components to perform the function. Therefore, the present claim(s) is/are nor analogues to Diehr.
Applicant further argued that the claimed system providing improvement since it manipulates the operation of the server based on matching, updating, storing, and transmitting, which is similar to claims of Enfish, Examiner respectfully disagree. The improvement in Enfish, reciting a self-referential table for a computer database providing a particular improvement in the computer’s functionality that improves the way a computer stores and retrieves data in memory whereas the instant claim(s) and specifications do not recite an improvement to technology, as in Enfish, but to perform the abstract idea such as retrieving and updating record data using well-known computer system and components. Furthermore, the generated data object is still simply linked to generic hardware which applies the abstract idea, this is not significantly more than abstract idea as the generation of the data object is the improvement, and it is simply being applied on generic computer components. Accordingly, looking at the claims as a whole, individually and in combination, the way these additional elements use or interact with the exception does not integrate the claim(s) into a practical application. see MPEP 2106.04(d). 
Therefore, this argument is found to be unpersuasive and Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 10-12.
In response to the Applicant argument that Zolla, Nelson, Millar or Maresh to teach or suggest each limitation as amended of independent claims 1, 8, and 14, Examiner disagree. Since the Applicant argument(s) is/are directed to new added features, Examiner has added new paragraphs and citations disclosing the amended claims. 
Therefore, the Applicant argument against Zolla, Nelson, Millar, and Maresh is moot.  

Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2021/0158916		Systems and Methods for Patient Record Matching
US 2011/0246238		Assertion-Based Record Linkage in Distributed and Autonomous Healthcare Environments
The references are relevant since it discloses processing patient records and file transfers to include appointment file and map data between different databases.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626   

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US 2018/0165603, [0061]; US20170116497, [0042], [0061], US8775341B1, [0019]